DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 1-2 in the reply filed on 1/15/2019 remains acknowledged.  Group II was drawn to a method of preventing, treating or alleviating obesity, whereas amended independent claim 1 has completely changed the recited method to: 
A method of activating an olfactory receptor Olfr544 in an adipose tissue, and adipocyte, a liver, or a hepatocyte, the method comprising 
treating the adipose tissue, the adipocyte, the liver or the hepatocyte with an [sic] azelaic acid, a pharmaceutically acceptable salt thereof, or a composition containing the azelaic acid or the salt; and 
measuring an activation level of the olfactory receptor Olfr544 in the adipose tissue, the adipocyte, the liver, or the hepatocyte to determine whether the activation level is increased compared to an activation level of a control adipose tissue, a control adipocyte, a control liver or a control hepatocyte, which is not treated with the azelaic acid, the pharmaceutically acceptable salt thereof, or the composition containing the azelaic acid or the salt.

Applicant’s election without traverse of (ii-c) alleviating obesity, claims 1-2) in the reply filed on 1/15/2019 remains acknowledged.  As pointed out above, alleviation of obesity is no longer subject matter of the claims.  Accordingly, the species under examination is shifted to the species of measuring an activation level of Olfr544 by measuring reduced triglycerides in the liver (consistent with claim 1 and dependent claim 17); the liver obtained from a subject suffering hyperlipidemia (claim 21).
Claims 3-10 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2019.
Claims 11-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/2019.

Response to Arguments
Applicants' arguments, filed 11/2/2020, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
Applicant’s arguments, see pp. 6-7, filed 11/2/2020, with respect to the rejection(s) of claim(s) 1-2, 11-20 under 35 USC 112(b) have been fully considered and 
Applicant’s arguments, see p. 7, filed 11/2/2020, with respect to the rejection(s) of claim(s) 1-2, 11-20 under 35 USC 112(a) have been fully considered and are persuasive, in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.
Applicant’s arguments, see pp. 8-9, filed 11/2/2020, with respect to the rejection(s) of claim(s) 1-2, 11-20 under 35 USC 102/103 have been fully considered and are persuasive, in view of the claim amendments.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as set forth below.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: There is a box after “37” in lines 46:12 and 46:15.  
Appropriate correction is required.
The title of the invention is not descriptive, in view of the amendments to independent claim 1.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Methods of activating olfactory receptor Olfr544 in adipose tissue, an adipocyte, liver, or a hepatocyte.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, “an azelaic acid” (line 5) should be changed to “azelaic acid” (there is no disclosed genus of a group of azelaic acid-containing compounds (indicated by the recitation of “an”), apart from the disclosure of pharmaceutically acceptable salts, which is already captured by the recited “or a pharmaceutically acceptable salt thereof” (line 5).  Thus, recitation of “an azelaic acid” is improper and informal.  Appropriate correction is required.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. PCT/KR2016/006859, fails to provide adequate support or enablement in the manner As discussed under the New Matter rejection below, the specification of the prior PCT application fails to provide any disclosure of treating a liver or a hepatocyte with azelaic acid, or of measuring an activation level of Olfr544 in a liver or in a hepatocyte.  Accordingly, the introduction of “activating an olfactory receptor Olfr544 in … a liver or a hepatocyte” method claim does not find support in the disclosure of the PCT application.  Accordingly, the effective filing date applicable to examined claims 1, 2, 11-19 is the instant application filing date, 1/3/2018.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint 
The specification and original claims, fail to provide adequate support each of the rejected claims of this application.  Review of the the specification failed to identify any disclosure of treating a liver or a hepatocyte with azelaic acid, or of measuring an activation level of Olfr544 in a liver or in a hepatocyte.  Accordingly, the introduction of “activating an olfactory receptor Olfr544 in … a liver or a hepatocyte” method of the claims is New Matter.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is confusing, with respect to whether or not the method requires an outcome of activation of an olfactory receptor Olfr544.  The preamble requires “activating an olfactory receptor Olfr544” (lines 1-2).  Line 7, similarly, recites measuring an activation level of the olfactory receptor Olfr.  However, line 8 conflicts with these activation recitations: “to determine whether the activation level is increased…”  This language requires only a measurement, and the conditional “whether activation is 
For the purpose of applying prior art, the Examiner interprets this ambiguity favoring the broader meaning; i.e., the claim only requires a measurement of Olfr544 levels (or downstream activity associated with Olfr544, such as reducing a concentration of triglycerides in the liver, see dependent claim 17).  The measurement outcome of activation levels of the parameter measured are not necessarily required.  (The Examiner suggests adding the language, “wherein Olfr544 is activated” to follow the measuring clause language of lines 7-11, if the intent is a positive demonstration of activation from the measured parameter(s))
Furthermore, the comparative controls language of lines 9-11, “compared to an activation level of a control adipose tissue, a control adipocyte, a control liver or a control hepatocyte …” is ambiguous.  The language seems to misname “activation level”.  To the Examiner’s understanding, the control parameter of interest is measured before any “activation” (by the azelaic acid exposure indicated by “treating”).  Thus, “an activation level”, confusingly, should not be used to describe the “controls” recited.  It is not clear whether the control levels are measured prior to activation, or what alternative meaning is attributed to activation level, if “activation level” is the actual intended meaning of control levels.  The Examiner has construed this claim to require comparison to a control level (of whatever relevant parameter is measured) (where the control level is established prior to activation by azelaic acid) to be the intended meaning.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Muthulakshmi et al. (“Gene expression profile of high-fat diet-fed C57BL/6J mice: in search of potential role of azelaic acid”; 2015 Jan 11).
Muthulakshmi teaches gene expression profile of high-fat diet-fed C57BL/6J mice (title).  High-fat diet (HFD) elevates circulatory fatty acids and influences glucose and fat metabolism.  Azelaic acid (AzA), a naturally occurring α,ω-dicarboxylic acid in wheat, rye, barley, oat seeds and sorghum, has been reported to exert antidiabetic effects in HFD-induced type 2 diabetes mellitus (T2DM) C57BL/6J mice. The present study was undertaken to identify the genes that are differentially modulated by treatment with AzA in HFD-fed mice. Mice were fed HFD for 10 weeks and subjected to intragastric administration of 80 mg/kg body weight (BW) of AzA daily along with HFD from 11 to 15 
Table 3 reports the effect of AzA on lipid profile in the liver of normal and HFD-fed mice.  The TG (triglycerides, 32, last paragraph) were measured for NC, HFD (considered the control), and HFD + AzA group.  HFD and HFD + AzA levels of 59.83±0.53 and 27.78±2.95.  The reduction of triglyceride levels in the liver when AzA is administered to the mice (construed include to the liver of the mice) compared to HFD mice without AzA is taken as the required measurement of activation of Olfr544 in the liver, demonstrated activation of Olfr544 is shown by the reduced triglycerides level, as evidenced by withdrawn claim 17 (where measuring reduced triglycerides, inter alia, is recited as comprising the measuring step of claim 1; i.e., measuring reduced triglycerides in the liver is a species of measuring an activation level of Olfr544 in the liver).  
Increase of triglyceride hydrolysis in the liver (required by claim 2) is considered characteristic of the same method step.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Regarding claim 21, the high levels of each of the lipids in HFD relative to NC (Table 3) demonstrates high-fat diet-fed C57BL/6J mice taught by Muthulakshmi are hyperlipidemic.

Claim(s) 1-2, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (Olfactory receptor 544 reduces adiposity by steering fuel preference toward fats”; 2017 Nov; J Clin Invest. 2017;127(11):4118-4123; https://doi.org/10.1172/JCI89344).
Wu teaches Olfr544 is highly expressed I the liver and adipose tissue of mice and regulates cellular energy metabolism and obesity.  Azelaic acid (AzA), an Olfr544 nd paragraph; Supplemental Figure 8C), reading on this subject matter.  
Increase of triglyceride hydrolysis in the liver (required by claim 2) is considered characteristic of the same method step.
It is noted that In re Best (195 USPQ 430) and In re Fitzgerald (205 USPQ 594) discuss the support of rejections wherein the prior art discloses subject matter which there is reason to believe inherently includes functions that are newly cited or is identical to a product instantly claimed.  In such a situation the burden is shifted to the applicants to "prove that subject matter shown to be in the prior art does not possess characteristic relied on" (205 USPQ 594, second column, first full paragraph).
Since triglycerides are elevated in a high-fat diet, these mice are construed to be subjects with hyperlipidemia, reading on the subject matter under examination in claim 21.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611